DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the applicant’s amendment overcomes the rejections of record. As the applicant argues, the cited prior art detailing pigment aggregates note the fact that the color characteristics of their naturally occurring granules depend upon the presence and arrangement of proteins along with pigment aggregates in the structure. While Williams et al. (previously cited) extract the pigment from the granule, the rationale to employ the extracted pigment with all the protein removed is insufficient, given that they also note the contribution of the other parts of the granule to the color profile that is seen in the animal. Thus the rejections of record are overcome.
Other prior art teaches compositions related to those that are claimed, but fall short of supporting their obviousness. Gallas et al. (US Patent No. 6,825,975) teach an aggregate of a polymerized hydroxykynurenine (phenoxazine derivative) as a light absorbing pigment (see column 2 line 59-column 3 line 17 and claim 1). There is no discussion of its size or motivation to coordinate it with an amine terminated poly(amidoamine) dendrimer and further encapsulate it in an inorganic material. Uchikuga et al. (previously cited) teach kynurenine and its derivatives as a  pigment to include in cosmetics (see abstract). However, the kynurenine is not taught in an aggregated form nor is there sufficient motivation to coordinate it with an amine terminated poly(amidoamine) dendrimer and further encapsulate it in an inorganic material. The prior art does not otherwise render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615